Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 21, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160707(111)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                     SC: 160707
  v                                                                  COA: 336050
                                                                     Wayne CC: 04-004270-FC
  GREGORY CARL WASHINGTON,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of Aaron Cyars to file a brief amicus curiae
  is GRANTED. The amicus brief submitted on August 18, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 21, 2020

                                                                               Clerk